FILED
                            NOT FOR PUBLICATION                                OCT 21 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARK L. BOISJOLIE,                               No. 13-35894

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00334-JLQ

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of Washington
                  Justin L. Quackenbush, District Judge, Presiding

                            Submitted August 18, 2014**

Before:        D. NELSON, LEAVY, and THOMAS, Circuit Judges.

       Mark L. Boisjolie appeals the district court’s judgment affirming the

Commissioner of Social Security’s decision denying his application for disability

insurance benefits under Title II of the Social Security Act. Boisjolie contends that

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellant’s unopposed
motion to submit this case on the briefs is GRANTED.
an administrative law judge (“ALJ”) erred in giving limited weight to the opinion

of examining psychologist Frank Rosekrans, Ph.D., and little weight to advanced

registered nurse practitioner Debra L. Miller. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      We review the district court’s order de novo. Andrews v. Shalala, 53 F.3d
1035, 1039 n.1 (9th Cir. 1995). We may set aside the denial of benefits only if it is

not supported by substantial evidence or is based on legal error. 42 U.S.C.

§ 405(g); Andrews, 53 F.3d at 1039.

      The ALJ properly rejected Dr. Rosekrans’s unsupported opinion that

Boisjolie had certain “marked” and “moderate” limitations affecting his ability to

work. See Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.

2009); Burkhart v. Bowen, 856 F.2d 1335, 1339 (9th Cir. 1988) (permitting ALJ to

reject medical opinion not supported by objective findings). These limitations

were unsupported by Dr. Rosekrans’s own observations regarding Boisjolie’s

mental status exam findings, were inconsistent with other evidence in the record,

and were contradicted by three non-examining experts’ opinions. See Andrews,
53 F.3d at 1041 (explaining that non-examining source’s report may serve as

substantial evidence and may be used to reject an examining physician’s opinion, if

it is consistent with and supported by other evidence in the record).


                                          2
      The ALJ also properly rejected Ms. Miller’s unsupported opinion that

Boisjolie had the residual functional capacity to perform sedentary work. See

Bray, 554 F.3d at 1228; Burkhart, 856 F.2d at 1339. Moreover, Ms. Miller’s

opinion was inconsistent with the medical record, including the opinion of one

expert who conducted his own examination of Boisjolie and concluded that he

could perform light work, and the opinions of three experts who agreed after

thoroughly reviewing the record. See Andrews, 53 F.3d at 1041.

      AFFIRMED.




                                        3